             Case 1:20-cv-02262-EGS Document 112-1 Filed 11/05/20 Page 1 of 1




District                Boards of Election      Comments
                                                Calls were made to each Board of Election on November
                                                5th, and 3 Boards of Election requested that ballots be
                                                placed in their PO Box for pick up by the BOE; one asked to
                                                be called if there were any ballots and arrangements would
                                                be made for pick up or delivery at that time, and for all
                                                remaining BOEs Post Office to deliver ballots by no later
Mid-Carolinas            45 (in North Carolina) than 5:00 p.m. by hand delivery.
                                                Calls were made to each Board of Election on November
                                                5th to obtain busines hours and contact person. The Post
                                                Office to deliver any ballots by hand delivery by no later
Central Pennsylvania               34           than 5:00 p.m.
                                                Contact was made with each Board of Election on
                                                November 5th for which ballots were located. Post Office
                                                to deliver any ballots by hand by no later than 5:00 p.m.,
                                                except for the City of Pittsburgh which requested to be
Western Pennsylvania               32           called and will have a courier.
                                                Contact was made with each Board of Election on
                                                November 5th, two BOEs requested a call for courier pick
                                                up, and the remaining three requested the Post Office
Philedelphia Metro                  5           deliver ballots for hand off by no later than 5:00 p.m.
                                                Contact was made with each Board of Election on
                                                Novenber 5th and arrangemens were made to have the
                                                Post Office to deliver ballots by no later than 5:00 p.m. by
Greensboro                         55           hand for each office.
